Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  DETAILED ACTION
1. The Applicant’s response to the office action filed on November 02, 2021 is acknowledged.
                                             Status of the Application
2. Claims 1-13 and 20 are pending under examination. Claims 14-19 were cancelled. New claims 21 and 22 are added. The Applicant’s arguments and the amendment have been fully considered and found persuasive in-part in view of the amendment. 
Response to Arguments:
3. The objection to the informalities has been withdrawn in view of the amendment.
4. The rejection under 35 USC 112 second paragraph has been withdrawn in view of the amendment.
5. The rejection of claim 20 under 35 USC 101 has been withdrawn in view of the amendment.
6. With reference to the rejection of claims 1-13 and 20 under 35 USC 103 as being unpatentable over Jain in view of Hayashizaki et al., the Applicant’s arguments and the amendment have been fully considered and found unpersuasive. With reference to the arguments drawn to primers used in isothermal amplification are different from those used in conventional PCR and there is no expectation of success that an isothermal reaction could be performed with a primer having non complementary 5’ cassette-specific portion and citing a portion of the instant specification to support their 
7. With reference to the rejection of claims under obviousness type of double patenting over US patent 10,155,975 in view of Hayashizaki et al., the Applicant’s arguments were found unpersuasive. As discussed above it would be obvious to use labeled oligonucleotide primers comprising stem-loop structures in isothermal amplification and as discussed in the rejection it would be obvious to modify the method of the claims in the patent with the teaching of Hayashizaki et al. For all the above the rejection has been maintained and restated to address the amendment.
                                                       New Rejections
Objection to Nucleotide and/or Amino Acid Sequence Disclosures
8.   The specification is objected because of the following informalities:
                (i)  This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply the requirements of 37 CFR 1.821 through 1.825. Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). 
      The instant application discloses sequences that are not identified by SEQ ID No. (see at least page 29-30) recite a nucleic acid sequence / amino acid sequence with more than 10 nucleotides or 4 amino acids, which is not identified by SEQ ID NO.). Appropriate correction is required.  
  
                                           Claim Rejections - 35 USC § 112
9.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claims 6-7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
10. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
      Claims 1-13 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (WO2014/135872) in view of Hayashizaki et al. (US 2008/0227104).
Jain et al. teach a method of claim 1, for the detection of one or more polynucleotide
amplification products, the method comprising the steps of:
a) providing one or more oligonucleotide primer groups, each group comprising one or
more oligonucleotide primer sets (comprising):
i) a first oligonucleotide primer comprising a fluorescence cassette-
specific portion and a 3’ downstream target-specific portion (see entire document, at
least claim 1, page 5, line 21-35); and
ii) one or more target-specific oligonucleotide primers (see entire document, at least
claim 1, page 5, line 21-35);
   wherein the oligonucleotide primers in a particular set are each suitable for hybridization to a strand of a target polynucleotide to permit formation of an amplification product of the target polynucleotide; and wherein the first oligonucleotide primer of each set in the same group contains a fluorescence cassette-specific portion that is capable of hybridizing to the complement of the fluorescence cassette-specific portion of the first oligonucleotide primer of any set in the same group (see entire document, at least claim 1, page 5, line 21-35);

i) a first cassette oligonucleotide labelled with a fluorescent moiety donor moiety and
having a sequence that is capable of hybridization to the complement of the fluorescence cassette-specific portion of the first oligonucleotide primer of any set in a
given oligonucleotide primer group (see entire document, at least claim 1, page 6, line
1-9); and
ii) a second cassette oligonucleotide labelled with an acceptor moiety (see entire document, at least claim 1); wherein the cassette oligonucleotides of each set hybridize to one another to form a fluorescent quenched pair (see entire document, at least claim 1, page 6, line 1-9);
c) initiating polynucleotide amplification reaction thereby generating if the target
polynucleotide is present a complementary sequence to at least a portion of the
relevant first oligonucleotide primer, such that the relevant second cassette oligonucleotide is less able to hybridize to the relevant first (fluorescently labelled) cassette oligonucleotide, whereby a signal is generated (see entire document, at least claim 1, page 6, line 10-15); and d) detecting the presence or absence of the signal of one or more amplification products (see entire document, at least claim 1, page 6,line 16).
 With reference to claim 2-4, Jian et al. teach that the first oligonucleotide primer has a 5’ upstream target-specific or self-annealing portion with respect to the fluorescence cassette-specific portion (see entire document, at least page 20, line 26-33, page 25, line 3-35) .
With reference to claim 5, Jain et al. teach that the first and second cassette

document, at least page 22, line 13-14). 
With reference to claim 6, Jain et al. teach that the Tm (Tm A) of the fluorescent
quenched pair or pairs is within (±) 20°C of, such as within (±)10°C of the Ta of the
amplification reaction (see entire document, at least claims 1-2, page 7, line 19-36).
With reference to claim 7, Jain et al. teach that the Tm (Tm A) of the fluorescent
quenched pair or pairs is above the Ta of the isothermal polynucleotide amplification
reaction, up to 15°C, up to 10°C, or between 1 and 10°C above the Ta of the
isothermal polynucleotide amplification reaction (see entire document, at least claim 2,
page 7, line 19-36).
With reference to claim 8, Jain et al. teach that one of the first or second oligonucleotide cassettes in each set has a Tm that is at or below the Ta of the polynucleotide amplification reaction (see entire document, at least claim 1).
With reference to claim 9, Jain et al. teach that the signal is detected at the end point
of the reaction (see entire document, at least claim 5).
With reference to claim 10, Jain teach that the signal is detected in real-time (see
entire document, at least claim 4).
With reference to claim 11, Jain et al. teach that at least one of the bases of at least
one of the oligonucleotides, at least one of the cassette oligonucleotides, the fluorescent labelled cassette oligonucleotide, is a phosphorothioate (see entire document, at least claim 16, page 8, line 1-21).
With reference to claim 12, Jain et al. teach that wherein 20-80% of the bases of at

With reference to claim 13, 23-25, Jain et al. teach that at least 2 and 3, 4, 5, 6,
7, 8, 9 or 10 oligonucleotide primer groups and corresponding cassette oligonucleotide
sets (see entire document, at least claim 11, page 16, line 3-5).
With reference to claim 20, Jain et al. teach that the presence of one or more amplification products indicates presence of SNP, somatic mutation detection, pathogen detection, or copy number variation (see entire document, at least claim 21, page 8, line
29-32).
    However Jain et al. did not specifically teach isothermal amplification in the presence
of a strand displacement amplification.
        Hayashizaki et al. teach a method of claim 1, 21-22, for detecting one or more target nucleic acid sequences (mutation or variation) comprising one or more primer sets comprising asymmetric primer set and symmetric primer set comprising fluorescence dye(s) in an isothermal amplification wherein the isothermal amplification is SMAP or LAMP, wherein primer extension allows stem-loop structure and results strand displacement and participates in repeated loop mediated primer extension to form a double stranded product (para 0079-0085, 0137-0143, para 0260-283).
      It would be obvious to one of the ordinary person skilled in the art before the
effective filing date of the invention, to modify the method of detecting one or more
polynucleotide products as taught by Jain et al. with an isothermal amplification step as
taught by Hayashizaki et al. to achieve an improved sensitive method for detecting

would have motivated to combine the references and have a reasonable expectation of success that the combination would result in sensitive method because Hayashizaki et
al. explicitly taught that the primer sets as designed allow stem-loop structures to
participate in repeated primer extension and displacement of specific target
amplification, thereby reducing non-specific amplification and background signal noise
(see entire document, at least para 0471) and such a modification of the method is
considered obvious over the cited prior art.
Nonstatutory Double Patenting
11.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www. uspto. gov/ patents/ process/ file/efs/guidance/eTD-info-I.jsp.
         Claims 1-13 and 20-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10, 155, 975 (hereafter the ‘975) in view of Hayashizaki et al. (US 2008/0227104).
Although the claims 1-13 and 20, 23-25 at issue are not identical, they are not patentably distinct from each other because the instant claims are entirely within the scope of the claims 1-15 of the patent ‘975. Specifically the method steps for detecting one or more polynucleotide amplification products comprising a) providing one or more oligonucleotide primer groups, each group comprising one or more oligonucleotide

comprising a fluorescence cassette-specific portion and a 3’ downstream target-specific portion; and ii) one or more target-specific oligonucleotide primers; wherein the
oligonucleotide primers in a particular set are each suitable for hybridization to a strand
of a target polynucleotide to permit formation of an amplification product of the
target polynucleotide in an isothermal polynucleotide amplification reaction; and wherein
the first oligonucleotide primer of each set in the same group contains a fluorescence
cassette-specific portion that is capable of hybridizing to the complement of the fluorescence cassette-specific portion of the first oligonucleotide primer of any set in
the same group;
b) providing one or more cassette oligonucleotide sets, each set comprising: i) a first
cassette oligonucleotide labelled with a fluorescent moiety (donor moiety) and having a
sequence that is capable of hybridization to the complement of the fluorescence
cassette-specific portion of the first oligonucleotide primer of any set in a given
oligonucleotide primer group; and ii) a second cassette oligonucleotide labelled with an
acceptor moiety (see entire document, at least claim 1);wherein the cassette oligonucleotides of each set hybridize to one another to form a fluorescent quenched pair; c) initiating polynucleotide amplification reaction thereby generating, if the target polynucleotide is present, a complementary sequence to at least a portion of the relevant first oligonucleotide primer, such that the relevant second cassette oligonucleotide is less able to hybridize to the relevant first fluorescently labelled cassette oligonucleotide, whereby a signal is generated; and d) detecting the signal that is generated are within the scope of the claims 1-15 of the patent ‘975, however the 
       Hayashizaki et al. teach a method for detecting one or more target nucleic acid sequences (mutation or variation) comprising one or more primer sets comprising asymmetric primer set and symmetric primer set comprising fluorescence dye(s) in an isothermal amplification wherein the isothermal amplification is SMAP or LAMP, wherein primer extension allows stem-loop structure and results strand displacement and participates in repeated loop mediated primer extension to form a double stranded product (para 0079-0085, 0137-0143, para 0260-283).
     It would be obvious to one of the ordinary person skilled in the art before the
effective filing date of the invention, to modify the method of claims in the patent ‘975
with an isothermal amplification step as taught by Hayashizaki et al. to achieve
an improved sensitive method for detecting polynucleotide target amplification products.
The ordinary person skilled in the art would have motivated to combine the method of
the claims in the patent ’975 with isothermal amplification as taught by Hayashizaki et
al. and have a reasonable expectation of success that the combination would result in
sensitive method because Hayashizaki et al. explicitly taught that the primer sets as
designed allow stem-loop structures to participate in repeated primer extension and
displacement of the amplification products thereby reduce non-specific amplification
and background signal noise (see entire document, at least para 0471) and such a
modification of the method of claims in the patent ‘975 is considered obvious over the
cited prior art.

Conclusion
           No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto .gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637